FILED
                            NOT FOR PUBLICATION                            FEB 24 2016

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS LUNA-GARCIA,                              No. 11-73092

              Petitioner,                        Agency No. A072-254-731

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 24, 2016**
                                Pasadena, California

Before: GRABER and WATFORD, Circuit Judges, and TUNHEIM,*** Chief
District Judge.

      Carlos Luna-Garcia petitions for review of the Board of Immigration

Appeals’ (BIA) order dismissing his appeal from the immigration judge’s (IJ)

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable John R. Tunheim, Chief District Judge for the U.S.
District Court for the District of Minnesota, sitting by designation.
                                                                            Page 2 of 2
denial of his application for cancellation of removal. We dismiss Luna-Garcia’s

petition.

       We lack jurisdiction to decide whether Luna-Garcia is eligible for

cancellation of removal. Luna-Garcia contends that the IJ’s decision is erroneous

because (1) his 1998 conviction under California Penal Code § 273.5 is not a

“crime of domestic violence” under 8 U.S.C. § 1227(a)(2)(E)(i), and (2) his 1998

conviction under California Health and Safety Code § 11383(c)(1) is not an

“aggravated felony” under 8 U.S.C. §§ 1101(a)(43)(B), 1227(a)(2)(A)(iii),

1229b(a)(3). He did not, however, raise these arguments before the BIA. His

claims are therefore unexhausted and fall outside our jurisdiction to review. See 8

U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 677–78 (9th Cir. 2004).

       PETITION DISMISSED.